Title: To George Washington from Benjamin Tallmadge, 12 May 1781
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Wethersfield May 12th 1781
                        
                        I have the honor to inclose your Excellency a Copy of the intelligence just recd from Cu.
                        He has not yet been able to establish the Correspondence upon the footing I pointed out, & while he
                            is endeavouring to effect this point, I shall immediately send a person from this Side (a Native of L. I.) to engage
                            another Person, entirely independent of Cu. & who lives much nigher N.Y.; if I succeed in this attempt I shall be
                            happy, & will immediately inform your Excellency. I have the Honor to be, with great Regard, Your Excellency’s
                            most Obedt Servt
                        
                            Benja. Tallmadge
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                 May 8th 1781
                            
                            Your favor of the 28th of April is before me & observe
                                the Contents. Agreeable to your request I immediately repaired to New York & have done
                                all that in me lay to engage a proper person, but have failed as no one will write on any
                                account. I can only obtain verbal Accounts for You & that but seldom, as the Enemy have lately been made to
                                believe that a line of intelligence is supported here. They are jealous of every Person that they may see from this
                                post. I have recd from You three English & seven French Guineas, the former have placed to your Credit, the
                                latter have returned, they being not permited to pass, & consequently are of no use to me.
                            You may now see the following intelligence. The latest Accounts from Europe say that the Dutch have not
                                declared war, against G. Britain, but as one of the neutral Powers, have refered their Situation to the Congress,
                                sitting at Petersburgh, which is looked upon here as great Wisdom, & will soon be productive of Peace. The
                                British, when I left N.Y. consisted of 7 Ships of the Line 2 of 50 & 4 of 44 Guns, & two or three
                                smaller Ships, which on their arrival landed 7 or 800 sick & wounded & have replaced them again with
                                negroes, boys, Carmen & Fishermen—Never was so warm a press in America before. Gentlemen’s
                                Servants going to Market did not escape. The Fleet have laid down Staten Island, & were to sail yesterday
                                supposed to Cruize off the Capes of Virginia. The following Regiments have embarked & are under
                                    orders for Embarkation, & Said to be bound to Virginia two Regts
                                of Anspack—the 43d & 17th Dragoons & Infantry of the same; the remainder of the 76th & 30th
                                do—The whole C. Junr says will amt to 2000 men, & not more than 4000 will be left in Garrison. It is a matter
                                of surprise that they will leave the Garrison so weak, & give reason to believe that some Troops are expected
                                from Europe, or that they are a going to make some attempt near at hand. It is reported the French
                                army are about marching westward, if they should, the Enemy will not leave N.Y. on their Expedition—I have directed
                                    Caleb Brewster to Cross again on the 17th instant. I am your &c.
                            
                                Saml Culper
                            
                            
                                P.S. All hands agree that the Capt. of the Confederacy gave his Ship away. The Crew have all been
                                    taken on board the B. Fleet against their will. It is the opinion of some that 1/3d of the men
                                    on board the fleet had rather fight against them. 
                            
                            
                            
                                
                                    Words in square brackets are translations of code.
                                
                            
                            
                        
                        
                    